USCA11 Case: 19-15069     Date Filed: 03/08/2021   Page: 1 of 3



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-15069
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:19-cr-00048-WTM-CLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

DARION ANTWAN HUGHES,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                                (March 8, 2021)



Before WILSON, ROSENBAUM, and BLACK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-15069        Date Filed: 03/08/2021    Page: 2 of 3



      Darion Hughes appeals his 63-month sentence for being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Hughes asserts the

district court erred by applying a sentencing enhancement for possessing a firearm

in connection with another felony offense, pursuant to U.S.S.G. § 2K2.1(b)(6)(B).

No reversible error has been shown, and we affirm Hughes’ sentence.

      Under U.S.S.G. § 2K2.1, a four-level enhancement applies if the defendant

“used or possessed any firearm or ammunition in connection with another felony

offense; or possessed or transferred any firearm or ammunition with knowledge,

intent, or reason to believe that it would be used or possessed in connection with

another felony offense.” U.S.S.G. § 2K2.1(b)(6)(B). The enhancement applies

automatically in drug trafficking offenses when the firearm is found in close

proximity to drugs, drug manufacturing materials, or drug paraphernalia. United

States v. Bishop, 940 F.3d 1242, 1250 (11th Cir. 2019); U.S.S.G. § 2K2.1(b)(6)(B),

comment. n.14(B). But for other felonies, it only applies if the district court finds

the firearm facilitated or had the potential to facilitate the other felony. Bishop,

940 F.3d at 1250. The government bears the burden of proving, by a

preponderance of the evidence, the facts necessary to support a challenged

sentencing enhancement. United States v. Martinez, 584 F.3d 1022, 1027 (11th

Cir. 2009).




                                           2
          USCA11 Case: 19-15069        Date Filed: 03/08/2021   Page: 3 of 3



      The district court did not clearly err in finding the evidence supported that

Hughes possessed the firearm while conducting drug sales. See Bishop, 940 F.3d

at 1250 (“A district court’s determination that a defendant possessed a gun ‘in

connection with’ another felony offense is a finding of fact that we review for clear

error.”); United States v. Monzo, 852 F.3d 1343, 1345 (11th Cir. 2017) (stating the

district court’s choice between two permissible views of the evidence will rarely

constitute clear error, so long as the basis of the court’s decision is supported by

the record and the court did not misapply a rule of law). Hughes was told to

“[g]rab the 38” and responded by text that he “[g]ot it” around the time he was

arranging drug transactions with the same individual. “Grab the 38” can

reasonably be understood to refer to the .38 caliber pistol, as supported by

Detective Newman’s testimony, especially given that this was the same caliber

pistol Hughes pleaded guilty to possessing. Because this exchange took place

while Hughes was conducting a drug transaction on the phone, the district court

did not err by finding that Hughes possessed a gun while committing another

felony and applying U.S.S.G. § 2K2.1(b)(6)(B).

      AFFIRMED.




                                           3